Citation Nr: 0836712	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Houston, Texas


THE ISSUE

Whether a July 2, 1985 rating decision contained clear and 
unmistakable error (CUE) for failing to adjudicate the issue 
of entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) of another 
person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and from May 1981 to July 1983.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2001 rating decision 
of the VA Regional Office in Houston, Texas (Houston RO), 
which, in pertinent part, denied the CUE claim on appeal.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) in September 2004, and then again in 
May 2007.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

The July 2, 1985 rating decision insofar as it did not 
adjudicate the issue of entitlement to SMC based on the need 
for regular A&A of another person, or on account of being 
housebound, was supported by the evidence then of record and 
was consistent with the applicable law and regulations extant 
at that time.


CONCLUSION OF LAW

CUE was not involved in a July 2, 1985 rating decision 
insofar as it did not adjudicate the issue of entitlement to 
SMC based on the need for regular A&A of another person, or 
on account of being housebound.  38 U.S.C. 314(l), (s) (West 
1985); 38 C.F.R. §§ 3.350 (b)(3) and (h)(3)(i), 3.352(a) 
(1985); 38 C.F.R. § 3.105(a) (2007); M21-1, Part VI, Chapter 
8, Paragraph 8.01 (1985).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As the U.S. Court of Appeals for 
Veterans Claims (Court) noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2008).  

Based on the Court's precedential decisions in Livesay and 
Parker, the Board concludes that the veteran's CUE claim is 
not subject to the provisions of the VCAA.



II.  Pertinent Law and Regulations

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.302(a) (2008).

In a rating decision dated July 2, 1985, the Washington, DC 
RO (Washington RO), in pertinent part, awarded service 
connection for depressive neurosis and assigned an initial 
100 percent schedular rating, effective from July 19, 1983.  
At the time of that decision, low back strain was the only 
other disability for which the veteran was service connected, 
which was evaluated as 10 percent disabling.  In the July 
1985 decision, the Washington RO did not consider the issue 
of a separate award of SMC based on need for A&A or 
housebound status.  The veteran did not initiate an appeal of 
this decision.  Thus, the July 1985 rating decision became 
final in July 1986.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104; 38 C.F.R. §§ 20.302, 20.1103 (2008).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2008).  Where the evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphasis in original).  
See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "[CUE] is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the RO evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

At the time of the July 1985 rating decision, entitlement to 
SMC based on the need for regular A&A of another person, or 
on account of being housebound, was governed by the 
provisions of 38 U.S.C. 314(l), (s) (West 1985); 38 C.F.R. 
§§ 3.350 (b)(3) and (h)(3)(i), 3.352(a) (1985).  The 
provisions in effect at the time of the July 1985 rating 
decision are explained below.

First, under 38 C.F.R. § 3.350 (b)(3) (1985), the criteria 
for determining that a veteran is so helpless as to be in 
need of regular A&A were found in 38 C.F.R. § 3.350 (a) 
(1985).  Under the latter code, the basic criteria for 
regular A&A include that the following would be accorded 
consideration in determining the need for regular A&A: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of special prosthetic or orthopedic appliances 
which by reason of the particular disability could not be 
done without aid (not including the adjustment of appliances 
which normal person would be unable to adjust without aid); 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which required care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 U.S.C. 
314(l) (West 1985); 38 C.F.R. § 3.350 (a) (1985).  

Under 38 C.F.R. § 3.352(a), being "bedridden" would be a 
proper basis for the determination of whether the veteran was 
in need of regular A&A of another person.  "Bedridden" was 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant had voluntarily taken to bed or that a 
physician had prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure would 
not suffice.  It was not required that all of the disabling 
conditions enumerated be found to exist for a favorable 
rating.  The particular personal functions which the veteran 
was unable to perform should be considered in connection with 
his condition as a whole. It is only necessary that the 
evidence establish that the veteran was so helpless as to 
need regular A&A, not that there be a constant need.  There 
must be an actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a) (1985).

Second, under 38 U.S.C. § 314(s) (West 1985), SMC was payable 
if the veteran had a single service-connected disability 
rated as 100 percent without resort to individual 
unemployability and,

(1) ha[d] additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or

(2) [wa]s permanently housebound by reason of service-
connected disability or disabilities.  This requirement 
[wa]s met when the veteran [wa]s substantially confined 
as a direct result of service-connected disabilities to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it 
[wa]s reasonably certain that the disability or 
disabilities and resultant confinement w[ould] continue 
throughout his lifetime.

38 U.S.C. 314(s) (West 1985); 38 C.F.R. § 3.350(h)(3)(i) 
(1985).

III.  Analysis

The veteran alleges that CUE is contained in the July 2, 1985 
rating decision, for VA's failure to adjudicate the issue of 
entitlement to SMC based on need for regular A&A of another 
person, or on account of being housebound.  The veteran 
essentially claims that the RO should have inferred such a 
claim at that time, and failing to do so constitutes CUE.

The CUE claim on appeal initially arose from a May 21, 2001 
memorandum, in which the veteran's then representative, the 
American Red Cross, claimed that it was CUE when A&A and/or 
housebound benefits were not awarded to the veteran back to 
July 19, 1983.  In this connection, the veteran's 
representative noted that in the July 1985 decision, VA 
awarded service connection for depressive neurosis and 
assigned that disability a 100 percent schedular rating from 
July 19, 1983.  The veteran's representative asserted that 
review of the claims file showed that it was clear that the 
veteran's spouse, on behalf of the veteran, intended to claim 
A&A and/or housebound benefits.  Finally, the representative 
stated that, in the July 2, 1985 rating decision, VA should 
have considered granting A&A and/or housebound benefits, 
pursuant to provisions of M-21, Part VI, Chapter 8, given the 
medical evidence at the time.  

During the September 2003 Board hearing, the veteran asserted 
that, when the VA made the original rating decision granting 
service connection for a psychiatric disability, because the 
doctor's statement had said that he was in need of A&A, that 
VA should have automatically considered an award of SMC.  He 
also maintained that the person helping his wife with his 
service-connection claim informed him that the VA had to 
automatically consider A&A because of the doctor's statement.  

As reflected in the May 21, 2001 memorandum, the crux of the 
veteran's CUE claim is that because VA assigned a 100 percent 
disability rating in the July 1985 rating decision, VA should 
have considered whether the veteran was entitled to SMC based 
on need for A&A and/or housebound benefits, pursuant to 
provisions of M-21, Part VI, Chapter 8.  This apparently 
refers to the currently existing provisions of the 
Adjudication Procedure Manual (M21-1), Part VI, Chapter 8, 
Paragraph 8.01(Aid and Attendance), subparagraph (c), titled 
Inferred Issue.  This subparagraph provides that, if a single 
disability of 100 percent is assigned, the RO is to consider 
entitlement to SMC for A&A; and if entitlement to A&A is 
specifically denied, also to consider entitlement to 
housebound benefits.  

In this case, if the current provisions of M21-1, Part VI, 
Chapter 8, Paragraph 8.01(c) had been in effect at the time 
of the July 1985 rating decision, then VA would have been 
correct to consider an inferred claim for SMC.  However, the 
version of M21-1, Part VI, Chapter 8, Paragraph 8.01 in 
effect at the time of the July 1985 rating decision did not 
contain a provision that, if a single disability of 100 
percent is assigned, VA was to consider entitlement to SMC 
(an inferred claim).  That specific provision was added in 
August 1996 by Change 49 as Paragraph 8.01(c), many years 
after the July 1985 rating decision, and was not made 
retroactively effective to 1983.  See M21-1, Part VI, Change 
49 (August 1996).

As the veteran did not appeal the July 1985 rating decision, 
it became final, and it may not be revised in the absence of 
CUE.  

Applying the law to the facts of this case, the Board finds 
that the only disabilities for which service connection was 
in effect at the time of the July 1985 rating decision were 
depressive neurosis, which was granted in that decision, and 
rated on a schedular basis as totally (100 percent) 
disabling; and low back strain, evaluated at that time as 10 
percent disabling.  And, the Board finds that a review of the 
evidence of record available at the time of the July 1985 
rating decision does not reflect that VA committed CUE when 
it failed to consider and adjudicate the issue of entitlement 
to SMC based on need for regular A&A of another person, or on 
account of being housebound.  

First, there is no indication in the record that the facts as 
known at the time were not before the adjudicator, and the 
veteran has made no such claim.  Further, there is no 
indication that the regulatory provisions existing at the 
time were incorrectly applied.  In essence, the veteran 
claims that pursuant to an Adjudication Procedure Manual 
(M21-1) provision, because the July 1985 rating decision 
assigned a 100 percent disability rating for a single 
disability, VA should have considered entitlement to SMC 
based on need for regular A&A, or on account of being 
housebound.  However, as discussed earlier, the provision 
cited by the May 2001 memorandum in support of the CUE claim 
only came into effect years after that rating decision.  It 
is therefore debatable as to whether the RO should have 
inferred a claim on the basis of a provision that did not 
exist at the time and that became effective more than ten 
years after the rating decision in issue.  

Also, the veteran essentially claims that a review of the 
claims file showed that it was clear that his spouse, on his 
behalf, intended to claim A&A and/or housebound benefits.  
Careful review of all of the wife's written statements 
submitted prior to the July 1985 rating decision, however, 
does not reflect that she was intending to submit a claim for 
SMC on the cited bases.  Although she does address the 
veteran's psychiatric condition, as well as other claimed 
conditions, there is no indication of any intent, on her 
part, to claim entitlement to SMC on the appellant's behalf 
based on the veteran's need for regular A&A, or on account of 
being housebound. 

That is, she made no claim that the veteran's service-
connected disabilities resulted in symptoms meeting the 
criteria necessary for entitlement under statutory provisions 
of 38 U.S.C. 314(l), (s) (West 1985) and/or regulatory 
provisions of 38 C.F.R. §§ 3.350 (b)(3) and (h)(3)(i), 
3.352(a) (1985).  There is no indication in statements made 
referring to the need of regular A&A, to include due to such 
considerations as an inability of the veteran to dress or 
undress, to keep himself clean and presentable; inability to 
attend to the wants of nature; incapacity requiring care or 
assistance on a regular basis; or other considerations cited 
in 38 C.F.R. §§ 3.350 (1985).  Nor was there a claim that the 
veteran was bedridden and thereby in need of regular A&A.  
The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek SMC.  See e.g. 
Brannon v. West, 12 Vet. App. 32 (1998).

Further, there was no evidence of the veteran's service-
connected disabilities were of such an extent so as to find 
that VA committed CUE by failing to infer, and consider, a 
claim-raised an inferred claim-for SMC based on need for 
regular A&A, or on account of being housebound.  While there 
was evidence of significant impairment from service-connected 
psychiatric symptomatology, and evidence of impairment from 
other physical conditions, it is surely debatable as to 
whether VA should have inferred and adjudicated a claim for 
SMC.  

Notably, with respect to the veteran's most severe 
disability, his psychiatric disability, one of the most 
recent summaries of the veteran's condition prior to July 
1985 is contained in a January 1984 statement from D. B., 
M.A., Staff Therapist.  In that statement, that therapist 
stated that the veteran had been a client since October 1983; 
that the veteran was not functioning well as he was quite 
despondent and not able to meet family or personal 
responsibilities; and that a recent change in psychotropic 
medication had helped his situation.  This statement does not 
provide or suggest that the veteran would meet the criteria 
for SMC under the pertinent regulations outlined above.  
Similarly, in a September 1984 statement, Dr. J. J. M., a 
private German psychiatrist, indicated that he had been 
treating the veteran for major neurotic depression with 
distinctive regressive signs and that it was absolutely 
necessary the veteran be treated over a longer period of time 
on an outpatient basis preferably by an English-speaking 
psychiatrist.  This private physician neither recommended 
hospitalization nor indicated that the veteran required A&A 
or was housebound.

None of the evidence shows that the veteran's situation would 
come close to meeting criteria under 38 C.F.R. § 
3.350(h)(3)(i) (1985), so as to conclude that VA committed 
CUE by failing to infer a claim-raised an inferred claim-
for SMC on account of being housebound.  First, beyond the 
100 percent disability rating for the service-connected 
depressive neurosis, the veteran did not have an additional, 
separate and distinct, service-connected disability(ies) 
independently ratable at 60 percent.  

Nor does any of the evidence of record show that prior to 
July 1985, that the veteran was permanently housebound by 
reason of his service-connected disability.  The record does 
show that the veteran was at times primarily confined to his 
dwelling and immediate premises and that there was some 
indication of difficulty attending at least one appointment.  
However generally, he was seen for treatment on an outpatient 
basis at the offices of healthcare providers, and there is no 
indication that this was a major problem area in the period 
prior, and leading up, to July 1985.  Thus, it is clear that 
a SMC claim, if it had been made under 38 C.F.R. 
§ 3.350(h)(3)(i), would have failed, if for no other reason 
than the fact that the veteran did not have a separate and 
distinct service-connected disability(ies) independently 
ratable at 60 percent in addition to his service-connected 
psychiatric disability.   

Given all of the foregoing, the preponderance of the evidence 
is against the veteran's claim that VA committed CUE in not 
considering and adjudicating the issue of entitlement to SMC 
based on need for regular A&A, or on account of being 
housebound.  There is no evidence of an SMC claim raised by 
the veteran, or on his behalf, or of conditions which would 
mandate that VA must infer that an SMC claim had been raised 
at the time of the July 1985 rating decision.  

In sum, the Board determines that the RO correctly applied 
the pertinent law and regulations in considering the evidence 
of record.  Prior to July 1985, the evidence did not 
establish that the veteran was entitled to SMC based on need 
for regular A&A, or on account of being housebound.  

The evidence of record is sufficient to make the July 1985 
rating decision tenable.  A review of the record reveals that 
the RO committed no undebatable error which would have 
provided a manifestly different result.  While the veteran 
may not agree with how the RO weighed the facts, such can 
never amount to CUE.  In light of the foregoing, the Board 
must conclude that there is no CUE in the July 1985 rating 
decision on the basis that VA failed to consider and 
adjudicate the issue of entitlement to SMC based on need for 
regular A&A, or on account of being housebound.


ORDER

The July 1985 rating decision was not clearly and 
unmistakably erroneous in failing to adjudicate the issue of 
entitlement to SMC based on need for regular A&A of another 
person, or on account of being housebound.  The appeal is 
denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


